DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 4 and 8 are objected to because of the following informalities:
Claim 1, line 11, “10” should be deleted.
Claim 1, line 16, “each other” should read - - one another - -.
Claim 4, line 5, “a workpiece” should read - - the workpiece - -.  
Claim 8, line 4, “a bearing element” should read - - the bearing element - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 recites the limitation "the same bearing plane" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2, the limitation “the bearing pedestal comprises at least two bearing elements” is indefinite, as it is not clear if the limitation further defines “the bearing element” recited in claim 1 or sets forth at least two additional bearing elements.  
Claim 4 recites the limitation "these" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the setting device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 5, 7 and 8, a recitation that an element “can” perform a function, or that a function “can be” performed by an element is not a positive limitation but only requires the ability to so perform. Thus, it is unclear whether the invention of claim(s) 5, 7 and 8 can be put into practice by satisfying all of the other limitations of claims (e.g. “can be inserted in a space between the support surface of the bearing element and a counter bearing surface formed in the bearing pedestal” – claim 5), without necessarily being required to perform the limitations following the phrase “can” or “can be.”
Claim 7 recites the limitation "the setting device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the bearing elements" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1 – 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including the cylinder axes of the two bearing surfaces being parallel to the bearing axis and having a distance between one another.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656